                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 STEVEN F. BREWSTER,                              §
                                                  §
                                                  §
      Plaintiff,                                  §
                                                  §
 v.                                               §    Civil Action No. 4:18-cv-00536-O
                                                  §
 AMERICAN MENSA LTD., et al.,                     §
                                                  §
                                                  §
                                                  §
      Defendants.                                 §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. See FCR, ECF No. 21. Plaintiff timely filed objections. Pl.’s Obj., ECF No. 24. The

Court conducts a de novo review of those portions of the proposed findings and recommendation

to which Plaintiff objected.

         The Magistrate Judge recommended the case be dismissed for lack of subject matter

jurisdiction. See ECF No. 21. In his objection, Plaintiff asserts that federal jurisdiction exists

because Defendant American Mensa Ltd. cannot exist as a “501(c)(3) nonprofit without the

involvement of the IRS, a state actor.” Pl.’s Obj. 1, ECF No. 24. But, Plaintiff’s argument fails

because Plaintiff’s allegations and claims in this case are against private rather than state actors

and are not predicated on any state action. See Priester v. Lowndes County, 354 F.3d 414, 420 (5th

Cir. 2004). Additionally, Plaintiff has failed to demonstrate that diversity of citizenship exists. 28

U.S.C. § 1332. In his objections, Plaintiff argues that diversity exists because American Mensa’s

“personhood” is in Texas and that of the Plaintiff is in Kentucky. Pl.’s Obj. 1, ECF No. 24. But,


                                                  1
Plaintiff has failed to demonstrate that complete diversity exists. Stafford v. Mobil Oil Corp., 945

F.2d 803, 804 (5th Cir. 1991). As the Magistrate Judge noted, Plaintiff failed to assert complete

diversity in the Complaint and abandoned diversity as a basis for jurisdiction in his Response. FCR

5, ECF No. 21. Additionally, Defendants demonstrate that there is a lack of complete diversity

because the Bluegrass and Kentukiana Mensa chapters draw members from Kentucky, which is

the same state as Plaintiff. Defs.’ Mot. Dismiss 3, ECF No. 12. Thus, the Court finds no diversity

of citizenship or federal question jurisdiction and Plaintiff’s objections are OVERRULED.

       For the foregoing reasons, the Court finds that the Findings, Conclusions, and

Recommendation in this case (ECF No. 21) should be and is hereby ACCEPTED. Accordingly,

the Court GRANTS Defendants’ 12(b)(1) and 12(b)(6) Motion (ECF No. 12), DISMISSES this

action without prejudice, and DENIES Plaintiff’s Motions for Judgment on the Pleadings (ECF

Nos. 17 and 18) as MOOT.

       SO ORDERED on this 26th day of December, 2018.



                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
